Jueces concurrentes:
Sres. Presidente Hernández y Aso-ciado Aldrey.
El Juez Asociado Sr. Wolf firmó haciendo constar que estaba conforme con la sentencia por las razones consignadas, en su opinión concurrente.
OPINIÓN CON CURRENTE EMITIDA POR EL JUEZ ASOCIADO SR. WOLE.'
Estoy conforme con la sentencia de esté tribunal y con la opinión en cuanto sostiene que la resolución de la Corte Suprema de los Estados Unidos en el caso de Ochoa no es aplicable a los hechos del caso pendiente ante nosotros. Tam-bién estoy conforme con la corte en que la resolución de la Corte Suprema no resolvió que el General Henry carecía de autoridad para modificar la Ley Hipotecaria vigente en Puerto Eico. Es más, la opinión mencionada demuestra que el General Henry tenía tal autoridad siempre y cuando que-a los propietarios se les concediera un tiempo razonable para impugnar el procedimiento. Ochoa v. Hernández, 230 U. S., 162. Igual consecuencia surge tácitamente del principio de que las leyes que acortan los períodos de prescripción deben conceder un tiempo razonable.
Sin embargo, la opinión escrita por el Juez Asociado Sr. Pitney no dice qué parte de la orden del General Henry fue dictada sin autoridad para ello. Tal vez pueda aceptarse *219como conclusión razonable de la opinión el qne la corte qniso decir qne la parte retroactiva de la orden carecía de auto-ridad, pero también puede la opinión querer decir otras cosas-como parece deducirse de la parte en donde dice que es nece-sario conceder un período razonable para impugnar el expe-diente posesorio o de dominio a todos aquellos cuya posesión al tiempo de la promulgación de la orden no babía llegado a veinte años. Yéase el caso de Ochoa v. Hernández, supra, p. 162. En el caso de autos la posesión comenzó en 1900, o sea después de la promulgación de la orden del G-eneral Henry, y por tanto los razonamientos del caso de Ochoa v. Hernández no son de aplicación. Este tribunal nunca ba dudado de lo razonable que pueda ser el rebajar la prescrip-ción de veinte a seis años, y en el caso de autos los recurren-tes ban poseído por más de diez años, que es la prescripción entre presentes exigida por el artículo 1858 del Código Civil. No bay cuestión aquí sobre el efecto retroactivo de la orden del General Henry y por tanto estoy de acuerdo con el tribunal en que la nota del registrador debe ser revocada.